DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-12 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-8 in the reply filed on August 16, 2021 is acknowledged.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020, 11/20/2019 and 10/16/2019 were considered by the Examiner.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 10/16/2019, “Fig.1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “Fig. 1” needs to be replaced by “FIGURE”.  
Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 10/16/2019 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recite “the effect of gravity” in line 5 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “an effect of gravity” or define “an effect of gravity flow” earlier in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in claims 4, 5 and 6 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastian et al. (US 5,976,226, hereinafter “Bastian”).
In regard to claim 1, Bastian discloses a method and system for degassing a liquid used in electrical transformer operators used in the field of electrical power (col. 1, lines 9-32).  
Bastian discloses the system for degassing comprising a degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) and a liquid collector (S, Fig. 2) (col. 3, lines 11-22) that preventing gas bubbles in oil flow to enter a high-voltage device of transformer (T, Fig. 2) with a voltage of around 20 kV (col. 2, lines 48-67; col. 3, lines 46-53), wherein the system is located in a flow direction of the oil from R [Wingdings font/0xE0] V [Wingdings font/0xE0] S [Wingdings font/0xE0] P in Fig. 2 before the high-voltage device (T, Fig. 2) and comprises a gravitational gas bubble filter (V, Fig. 2) in which velocity of the oil flow is decreased by an enlargement of space for the oil flow as the oil flows from the restrictor (R, Fig. 2) to the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) (the size of vessel V as compared to input line from R in Fig. 2) and in which the gas bubbles in the oil are separated from the oil flow based on the effect of gravity in the degassing vessel (V, Fig. 2) and the degassed or de-saturated liquid is flowed and collected in the liquid collector (S, Fig. 2).

In regard to claim 3, Bastian discloses the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) is an oil vessel with an oil inlet at an upper part of the oil vessel (the conduit connecting the restrictor R, Fig. 2 and the degassing vessel V, Fig. 2) and an oil outlet at a lower part of the oil vessel located in a channel for oil flow (the conduct connecting 

In regard to claims 5 and 6, Bastian discloses the system comprises an impeller (P, Fig. 2) (i.e., a rotor used to increase the pressure and flow of a fluid) placed upstream of the transformer (T, Fig. 2) and a restrictor (R, Fig. 2) placed downstream of the transformer (T, Fig. 2) to endure pressurizing of transformer (T, Fig. 2) and the liquid (C, Fig. 2) which it contains (col. 3, lines 11-22). The impeller (P, Fig. 2) meet the recited oil flow generating means, and the restrictor (R, Fig. 2) meets the recited means to generate counter pressure to the oil flow generating means.  It is noted that restrictor (R, Fig. 2), which meets the recited means to generate counter pressure to the oil flow generating means, is located between the gravitational gas bubble filter (V, Fig. 2) and the transformer (T, Fig. 2) (i.e., a high-voltage device). 

Bastian discloses every limitations recited in claims 1, 3, 5 and 6.
 
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226), as applied to claim 1 above, and further in view of Waters et al. (US 6,391,096 B1, hereinafter “Mannes”).
In regard to claim 2, Bastian does not explicitly disclose the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device. 
Waters discloses apparatus and methods for removing dissolved gases from liquid and for routing the removed gases to analytical instruments for analysis. More particularly, this invention is embodied in apparatus and method for extracting gases dissolved in electrical insulating oils, and for detecting and analyzing those gases (col. 1, lines 5-11). Waters discloses the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (col. 1, lines 39-61). Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (cols. 19-20, claims 1).
Bastian and Waters references direct an apparatus for degassing liquid used in electrical component such as a transformer.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, to provide the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device as suggested by Waters, this is because (1) the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (Waters, col. 1, lines 39-61) and (2) Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (Waters, cols. 19-20, claims 1).

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226), as applied to claim 1 above, and further in view of Xinyang Electric Power (CN 202422923U, all citations from the attached English translation document).
In regard to claim 4, Bastian does not explicitly disclose the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both.
Xinyang Electric Power discloses a restoring device for power transformer oil, which comprises a filter tank and a sealing tank for removal of water vapor from oil sued in electrical transformer (Abstract; page 1). Xinyang Electric Power discloses a degassing apparatus  Xinyang Electric Power discloses the heating arrangements 2 contains heating tube and heat-insulation layer, and heating tube is coiled on the hermetically sealed can 3, and heating tube is outside equipped with heat-insulation layer, certainly, also can adopt other mode of heatings, does not detail one by one be provided with filter and adsorption plate in the filtering tank 4, realize multi-filtering (page 2, Embodiment).
It is noted that both the Bastian and Xinyang Electric Power references direct an apparatus for degassing liquid used in electrical component such as a transformer.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, to provide the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both as suggested by Xinyang Electric Power, this is because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself is a known, effective feature in the apparatus for degassing liquid used in electrical component such as a transformer as taught by Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of a known heating apparatus to control temperature in the gas bubble filter thereby to improve the overall operation of a known degassing system with predictable results.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226), as applied to claim 6 above, and further in view of Clawson et al. (US 7,022,225 B1, hereinafter “Clawson”).
In regard to claim 7, Bastian does not explicitly disclose the pressure regulator comprises a spring loaded check valve or valves.
Clawson discloses apparatus and system for mixing and separating ozonized water including degassing apparatus (Abstract). Clawson discloses the apparatus comprises a condensate collection chamber (cols. 2-4), wherein the condensate collection chamber may include a drain element for allowing any collected condensate to drain from the condensate collection chamber. Additionally, the drain element may include a check valve, or other mechanism, operable to release the collected condensate when a predetermined condition in the collection chamber is reached. For example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (col. 4, lines 41-53).
Bastian and Clawson references direct an apparatus for degassing liquid comprising a valve to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, to provide the pressure regulator comprises a spring loaded check valve or valves as suggested by Clawson, this is because (1) the spring loaded check valve or valves has benefits of operable to release the collected condensate when a predetermined condition in the collection chamber is reached, for example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (Clawson, col. 4, lines 41-53) and (2) this involves application of a known pressure regulating apparatus to control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226).
In regard to claim 8, Bastian discloses the oil vessel has a downward narrowing shape, but does not explicitly disclose the oil vessel has an upward narrowing shape as recited.
However, as set forth above, Bastian discloses the oil vessel having a downward narrowing shape achieves a gas-liquid separation based on the effect of gravity.
In addition, per MPEP 2144.04 IV, it has been held that the configuration of the claimed shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Consequently, the recited Bastian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.